The City of San Antonio,
                                                                         Acting s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 24, 2014

                                   No. 04-13-00142-CV

                                    Joe A. ZUNIGA,
                                        Appellant

                                            v.

 THE CITY OF SAN ANTONIO, Acting by and through its Agent City Public Service Board
                            d/b/a CPS Energy,
                                Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-14216
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court